Citation Nr: 1206523	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  04-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and others




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1969 and from February 1979 to July 1980, to include a period of time in the Republic of Vietnam.  The Veteran died in November 2002.  The appellant is the Veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2006, the Board remanded this case for further development.  At that time, a potential claim for benefits under 38 U.S.C.A. § 1151, which had been suggested by the Appellant's July 2006 testimony, was referred to the RO for further action.  Ultimately, in her May 2007 statement the Appellant clarified that she was not seeking benefits under 38 U.S.C.A. § 1151 (West 2002). 

In a July 2008 decision, the Board denied the appellant's claim, and she appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In October 2008 Secretary of Veterans Affairs submitted a Motion for Remand.  The appellant was notified of the Secretary's motion and did not appeal it.  In a March 2009 Order, the Court granted the motion, vacated the July 2008 Board decision, and remanded the case to the Board for further appellate review.  In September 2009, the Board then denied the appellant's claim in September 2009, and the appellant then appealed to the Court.  In October 2010, the Court granted a Joint Motion for Remand (JMR), vacated the September 2009 Board decision, and remanded the issue on appeal to the Board.

In September 2011, the Board forwarded the Veteran's claims file for a medical opinion by an Independent Medical Expert.  The case is once again before the Board.

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge in July 2006.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  The Veteran died in November 2002, at the age of 67; the immediate cause of the Veteran's death as shown on the death certificate were respiratory failure, serratia marcenscans bacteremia, neurtopenia, and acute myclogeneus leukemia (AML). 

2.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service.

3.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.





CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death, for purposes of receiving DIC, have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided notice of the VCAA in January 2003 and March 2007.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, VA medical opinions, an Independent Medical Opinion, and statements from the appellant and her representative.  The appellant has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The appellant and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

The issue before the Board is whether service connection may be granted for the cause of the Veteran's death.  Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service. 38 U.S.C.A. § 1116(f) .  When such a veteran develops a disease listed in 38 C.F.R. § 3.309(e)  to a degree of 10 percent or more following his service in the Republic of Vietnam, the disease shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 , 3.309(e). 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or jointly with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.12(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the Veteran died in November 2002 in Lebanon, New Hampshire.  The death certificate shows respiratory failure, serratia marcenscans bacteremia, neurtopenia, and acute myclogeneus leukemia (AML) were the immediate cause of the Veteran's death. 

The record shows that the Veteran was not service connected for AML at the time of his death.  At the time of his death, the Veteran was service connected for PTSD, a left ankle disability, and acne vulgaris.  The Appellant does not claim and the record does not show that the Veteran's death was related to one of his service connected disabilities.  The Board also notes that in March 1999 the Veteran was awarded a total disability rating based on individual unemployability (TDIU), effective May 1998.  Thus, the Veteran had been rated as totally disabled for a period of less than 10 years prior to his death, which does not meet the requirements for entitlement to death benefits under 38 U.S.C.A. § 1318(b). 

The Board also notes that the Appellant has submitted the Veteran's settlement letter from The Agent Orange Settlement Fund as proof that the Veteran was totally disabled for more than 10 years prior to his death.  This settlement represents the resolution of a private class action suit between Vietnam veterans and the manufacturers of the herbicides used during the war.  This letter indicates that the Veteran met the Payment Program's definition of "total disability."  VA was not a party to this lawsuit.  Receipt of disability payment through this program does not confer service connection for any disability, nor does it impart a total disability rating for a service connected disability. 

In July 2008 the Board denied the appellant's claim because the medical opinions of record were speculative at best and found to be not probative.  The October 2009 Motion for Remand stated that a new medical opinion should be rendered because the medical opinions of record did not answer the question of nexus.  In addition, it was noted that it was not clear what evidence was against the claim since the Board acknowledged the medical opinions of record provided a possibility of a positive nexus to his presumed Agent Orange exposure.  In September 2009 the Board denied the appellant's claim because the Board found that the reports by the National Academy of Sciences (NAS) concluding that the medical research contained inadequate and insufficient evidence to established a link between herbicide exposure and leukemia, other than CLL were more probative then the medical opinions of record.  The October 2010 Joint Motion for Remand vacated and remanded the claim on appeal for two reasons; the first, was the failure to comply with the October 2008 Motion for Remand to obtain a new medical opinion to cause of the Veteran's death.  The other basis for the Joint Motion for Remand was that the Board erred by rejecting the VA medical examiner's reports solely because the NAS has not yet found a link between herbicide and AML.  Since the October 2010 Joint Motion for Remand the Board has obtained a September 2011 Independent Medical Examiner's opinion.  After a careful review of all of the evidence of record, including the various medical opinions and research, the Board finds that the preponderance of the evidence is against the appellant's claim and the cause of the Veteran's death is not related to his military service.  

The Veteran's DD-214 from the time of his retirement from the Army in April 1969 shows that was awarded the Republic of Vietnam Campaign Medal, which indicates that he served in the Republic of Vietnam during the Vietnam Era and is therefore presumed exposed to herbicides.  However, none of the conditions listed as the immediate causes of his death are listed as presumptive diseases in 38 C.F.R. § 3.309(e) and the presumption does not apply.  While the Appellant has cited a discussion in The Merck Manual of the similarities between AML and CLL, a disease for which service connection can be presumed, and testified to their similarities, these are, in fact, two separate diseases.  This fact is underscored by the May 2003 e-mail from J.H. of The Leukemia & Lymphoma Society (Society), which explains that "whether or not a leukemia is considered to be a "myelogenous" or "lymphocytic" type of leukemia depends on the type of blood cell that is affected" and the May 2003 e-mail from T.A., also of the Society, which likewise highlights the differing causes and risk factors between AML and CLL.  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449  and 61 Fed. Reg. 57, 586-89  (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  Therefore, presumptive service connection based on exposure to Agent Orange does not apply.  Although service connection is not warranted on a presumptive basis, it may be established with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42   (Fed. Cir. 1994). 

In March 2007, VA submitted a request to the Commanding Officer of Headquarters, U.S. Naval Mobile Construction Battalion, Tucson, Arizona, and the Commanding Officer of Headquarters, U.S. Naval Mobile Construction Battalion, Fort Carson, Colorado, to determine whether the Veteran's military duties had subjected him to toxic substances other than Agent Orange, such as benzene. A June 2007 response found that there was no evidence in the Veteran's personnel file of exposure to any toxic substance, like benzene, while he was in Vietnam. However, as mentioned above, the Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam. 

The Board finds that even though the Veteran's AML and therefore, his cause of death, cannot be presumptively related to the Veteran's military service the appellant can still seek service connection on a direct basis.  In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences  recognizes a positive association."  Polovick, 23 Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  However, the Board finds that the preponderance of the evidence is against the appellant's claim that the Veteran's AML is service-connected on a direct basis and thus his cause of death is not related to his military service. 

The Veteran's service treatment records do not show a diagnosis or treatment of MDS or AML; the medical evidence of record shows that the Veteran was diagnosed with MDS and AML in October 2002.  In February 1979, following an incident in which he injured his ankle; the Veteran underwent a blood test which found him to have a hematocrit of 46 and a white blood cell count of 9000.  In December 1980 and December 1983, the Veteran underwent VA medical examinations in conjunction with other claims; his hemic system was noted to be "normal" at the time of each examination.  October 2002 VA medical records, diagnosed the Veteran with MDS converting to AML.  At the time of this diagnosis, the Veteran reported a three to four week history of fatigue, anorexia, and weight loss.  He was then transferred to a private hospital in October 2002.  According to the private hospital records, the Veteran's medical history includes diagnoses of macroytic anemia and thrombocytopenia since 1997 and noted that the Veteran's low blood counts over several years likely heralded his MDS, which had evolved into AML. The Veteran's death certificate indicates that the Veteran had AML for a period of weeks.  Based on this timeline, the Veteran first developed AML more than twenty years after he left active service. 

In a March 2003 opinion, Dr. B.B. from Dartmouth Hitchcock Medical Center noted that the Veteran had a myeloysplastic syndrome (MDS) which eventually transformed into AML.  The doctor cited the Veteran's risk factors for MDS and the resulting leukemia, specifically his age and his prior history of tobacco use.  With regards to the Veteran's exposure to Agent Orange, the doctor noted that, as a dioxin, Agent Orange had been shown to "increase the incidence of soft-tissue sarcoma, though it has not been linked to either MDS or AML." However, the doctor noted a Swedish study which had found some evidence of an association between the Veteran's particular type of leukemia and occupational exposure to chemical solvents or insecticides. The doctor specifically cautioned that this study may not be applicable to the Veteran or any other veteran exposed to Agent Orange as the study participants did not have preexisting MDS and Agent Orange was not specifically cited in the study.  The doctor declined to offer an opinion linking the Veteran's MDS and AML to his herbicide exposure.  He concluded that there was a "possible link" and "some small but intriguing evidence to suggest" that a connection between the two might be found in the future.  

In November 2006, the Board remanded this case in part for a medical opinion to determine the relationship, if any, between the Veteran's MDS and AML and his military service.  In August 2007, the VA medical examiner found a 50/50 probability that the Veteran's AML was due to his exposure to Agent Orange because "the available studies are of insufficient quality, consistency, or statistical power to as of yet permit a conclusion regarding the presence or absence of an association between Agent Orange and AML." No further rationale was provided. In September 2007, in response to a request for clarification as to how the examiner arrived at this decision despite the admission that there was no evidence in the medical literature to associate the Veteran's condition with exposure to Agent Orange, the same VA medical examiner again found that it was impossible to conclude that the Veteran's MDS and AML were the result of Agent Orange exposure and likewise impossible to conclude that they were not, ultimately finding a 50/50 probability due to this ambiguity.  In October 2007, the same VA medical examiner revised her opinion and found, "Unfortunately, after extensive research, an opinion cannot be offered without resorting to sheer speculation." 

In compliance with the October 2010 Joint Motion for Remand, in May 2011 the Board referred the Veteran's claims file for an Independent Medical Expert Opinion (IME).  In September 2011 the IME was rendered; he noted that he reviewed the relevant data and medical literature concerning the case.  He noted that controversy continued in this area because of insufficient data and that most patients with MDS and/or AML seen in the U.S. do not have a significant history of exposure to potentially toxic agents and that health information in the U.S. is not collected in a manner that permits high quality epidemiologic studies that would yield definitive conclusions.  He further stated that the risk was higher for manufacturing worker and pesticide applicators, suggesting a dose-response affect.  He stated that pesticide exposure and smoking are risk factors for MDS and smoking was also a risk factor for leukemia progression.  He further opined as follows:

		In the absence of a specific carcinogenic signature 
      in genes responsible for the leukemia in this individual, 
      it is not possible to conclude that the pesticide exposure 
      was a reasonable cause of the disease.  Moreover, the 
      timing of disease (approximately 4 decades after exposure)
      does not support a strong cause and effect relationship 
and raises the possibility of other factors.  Smoking is highly		 mutagenic and associated with multiple cancers, including 
leukemia.  However, like the pesticide exposure, it is not 
possible to conclude that smoking was responsible.  Given
these considerations, I cannot conclude that pesticide 
exposure was responsible at the level of 50:50 probability
or better. 

Report of September 2011 Independent Medical Expert Opinion.

The Board notes that the Appellant has submitted numerous internet articles regarding, MDS, AML, CLL, and Agent Orange.  None of these articles state that exposure to Agent Orange causes MDS or AML. To the extent that the Appellant has submitted articles noting a causal relationship between CLL and Agent Orange with her notation that CLL and AML are "the same thing," the Board refers to the e-mails from the Society, the NAS research, and the Secretary's findings on these two diseases to demonstrate that they are, in fact, not the same thing.  A showing that CLL is related to exposure to Agent Orange (as conceded by that disease's inclusion on the list of presumptive diseases in 38 C.F.R. § 3.309 ), is not tantamount to a showing that exposure to Agent Orange caused the Veteran's AML. With regard to the articles concerning AML, these articles consistently state that the risk factors for developing AML include smoking, exposure to radiation, exposure to benzene, and exposure to chemotherapy used to treat other cancers. Agent Orange exposure is not implicated.  Likewise, the internet articles related to MDS do not show a causal connection. 

The Board finds that based on the evidence of record, including the medical evidence of record, treaties, and opinions the preponderance of the evidence is against the appellant's claim.  The opinions rendered in March 2003, August, 2007, September 2007, and October 2007 are all speculative in nature.  First, the March 2003 opinion from Dr. B.B. is not a probative opinion since he declined to offer an opinion between the Veteran's MDS and AML and herbicide exposure; instead, he stated that there was a "possible link" and "some small but intriguing evidence to suggest" a connection between the two might be found in the future.  To the extent that these phrases suggest an opinion, the Board notes that their speculative language would not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28   (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the Board finds that since the March 2003 opinion not only states that it is possible something might be found in the future but that the private physician declined to offer an opinion makes the March 2003 opinion speculative in nature and therefore, not a probative opinion. 

The Board notes that the same examiner made three opinions in August 2007, September 2007, and October 2007.  In August 2007 it was first stated that because "the available studies are of insufficient quality, consistency, or statistical power to as of yet permit a conclusion regarding the presence or absence of an association between Agent Orange and AML" that it was a 50/50 probability that the Veteran's AML was due to his exposure to Agent Orange.  The Board finds that this opinion as well as the September 2007 opinion, that it was impossible to conclude that the Veteran's MDS and AML were the result of Agent Orange exposure and likewise impossible to conclude that they were not, ultimately finding a 50/50 probability due to this ambiguity, are both speculative in nature.  The VA physician preceded both of these opinions with the statements to the effect that it is impossible to conclude that this Veteran's myelodysplasitc syndrome and subsequent AML were the result of Agent Orange.  Moreover, when she further opined in October 2007 she stated that "Unfortunately, after extensive research, an opinion cannot be offered without resorting to sheer speculation."  Thus the Board finds that all of her opinions while favorable to the appellant are not probative since they all are based on speculation.  Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship (in this case between presumed exposure to Agent Orange and the veteran's development of MDS or AML) are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007).  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Therefore, the Board finds that in addition to the March 2003 opinion being speculative and thus not probative, so are the August 2007, September 2007, and October 2007 opinions.  

The final opinion of record is the September 2011 IME opinion; the Board finds this to be the only non speculative opinion of record and thus, the only probative opinion of record.  In so doing, the Board observes that the independent medical expert looked at the risks of those who worked with pesticides and those who smoked.  He stated that since this Veteran did not have a specific carcinogenic signature in the genes responsible for leukemia that it was not possible to reasonable conclude that the Veteran's leukemia was the result of herbicide exposure.  Along with this opinion being the only one that was based on application of the studies to this specific Veteran, it is also the only opinion that looked at the timing of the onset of the Veteran's disease and that it began over 40 years after possible exposure.  In addition, independent medical expert concluded that he could not state that the pesticide exposure was responsible at the level of 50:50 probability or better.  Thus, the Board finds that this IME opinion is against the appellant's claim since the medical expert, in effect, opines that it was less likely as not that the Veteran's cause of death was related to pesticide exposure.  Moreover, the Board finds that in addition to this being the only non speculative opinion of record, it is also the only opinion that was based on an examination of all the medical opinions of record and of the available studies; it is also the only opinion of record who used applied the studies to this Veteran in order to come up with a definitive opinion.  For the reasons discussed above, the Board can and does attach significant weight and probative value to the September 2011 IME opinion.

In addition to the only probative opinion of record being against the appellant's claim there is also the determination by the Secretary that leukemia (other than chronic lymphocytic leukemia [CLL]) does not warrant presumptive service connection based on exposure to herbicides in the Republic of Vietnam because: 

      [t]aking into account the available evidence and NAS' 
      analysis, the Secretary has found that the credible 
      evidence against an association between herbicide 
      exposure and leukemia (other than chronic 
      lymphocytic leukemia) outweighs the credible 
      evidence for such an association, and he has 
      determined that a positive association does not exist. 

See Notice, 72 Fed. Reg. 32,395 -407 (2007); see also Notice, 68 Fed. Reg. 27,630 -41 (2003); and Notice, 67 Fed. Reg. 42,600 -8 (2002).  NAS reviewed CLL separately from the other leukemias, like AML, in Update 2002 because CLL shares many traits with lymphomas. See Notice, 68 Fed. Reg. 27,635  (2003). With regards to AML specifically, the Secretary found: 


      Acute myeloid leukemia (AML) is the most common 
      leukemia among adults.  Risk factors for AML include 
      high doses of ionizing radiation, occupational exposure 
to benzene, and some medications used in cancer 
chemotherapy. Genetic disorders including Fanconi's 
anemia and Down's syndrome are associated with an 
increased risk for AML. Tobacco smoking has been 
suggested as a risk factor. 

See Notice, 72 Fed. Reg. 32,395 -407 (2007); see also Notice, 68 Fed. Reg. 27,630 -41 (2003); and Notice, 67 Fed. Reg. 42,600 -8 (2002).  In the Update 2004 to the July 1993 report entitled "Veterans and Agent Orange: Health Effects of Herbicides Used in Vietnam" (VAO), NAS concluded that there was no information contained in the additional research reviewed for that update to change its conclusion that the medical research contained inadequate and insufficient evidence to establish a link between herbicide exposure and leukemia, other than CLL. 

As done herein above, the Board is obligated under 38 U.S.C.A. § 7104(d)  to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52   (1996).  Moreover, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).   Therefore, the Board finds that though there are five medical opinions of record, four of them (March 2003, August 2007, September 2007, and October 2007) are speculative and thus, not probative.  Therefore, that leaves the September 2011 IME opinion (which examined other studies, the Veteran's history, the timing of the illness, and rendered an opinion) as the only probative opinion of record.  In addition, the NAS reports corroborate the September 2011 IME opinion.  As noted above, subsequent NAS reports have failed to find adequate and sufficient evidence establish a link between herbicide exposure and leukemia other than CLL.  In reaching this conclusion, NAS has specifically addressed various relevant occupational and Vietnam-veteran studies, which included occupational studies conducted in the Netherlands and Italy and a study involving Operation Ranch Hand veterans.  Thus, the Board finds that while these NAS reports are not completely probative on their own they do corroborate the only probative opinion of record, which is unfortunately against the appellant's claim.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim and the Veteran's cause of death is not related to his military service. 

In sum, the probative evidence supports the conclusion that AML was not present during the Veteran's period of service or for many years later, and that this fatal disease was not caused by any incident of service, including his exposure to herbicides.  In short, for reasons expressed above, the Board determines that the weight of the evidence is against the Appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 . 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.



ORDER

Service connection for cause of the Veteran's death, for purposes of receiving DIC, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


